Title: To Thomas Jefferson from William Temple Franklin, 26 March 1786
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philadelphia, 26th. March 1786.

Mr. Mumford the Bearer of this, being very ambitious of paying his Respects to your Excellency in his Way through Paris, From a very sincere Regard for him, and a persuasion that you will not take it amiss, I have given him this Letter. He formerly lived in our house at Passy, and acted as Assistant Secretary in the Office; But having since turn’d his Views to Commerce, he is now connected with a Merchant in your State, and sails thence as supercargo of a Vessel laden with Tobacco and bound to Bordeaux. I beg leave to recommend him to those Civilities and Attentions you have a Pleasure in affording to your deserving Countrymen.
With sincere Esteem & Affection, I have the honor to be Your Excellency’s most obedient & most humble Servant,

W.T. Franklin


P.S. My best Compliments to the Gentlemen in your Family.

